
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.27



Anchor Gaming
Anchor Gaming 1995 Stock Option Plan


STOCK OPTION AGREEMENT


    THIS AGREEMENT, dated as of January 3, 2000, is by and between Anchor Gaming
("Anchor Gaming"), a Nevada corporation, and the person named on the signature
page to this Agreement (the "Participant").


RECITALS


    WHEREAS Anchor Gaming has adopted the Anchor Gaming 1995 Stock Option Plan
(the "Plan") to enable employees of Anchor Gaming and its majority-owned
subsidiaries to acquire shares of Common Stock, $.01 par value, of Anchor Gaming
("Common Stock") in accordance with the provisions of the Plan.

    WHEREAS The Board of Directors (the "Board") has selected Participant to
participate in the Plan and has determined to grant Participant the right and
option to purchase shares of Common Stock in accordance with the terms and
conditions of this Agreement, provided that if any change is made in the shares
of Common Stock (including, but not limited to, changes by stock dividend, stock
split, merger or consolidation, but not including the issuance of additional
shares for consideration), the Board of Directors or the Committee appointed to
administer the Plan (the "Committee"), will make such adjustments in the number
and kind of shares (which may consist of shares of a surviving corporation to a
merger) that may thereafter be optioned and sold under the Plan and the number
and kind of shares (which may consist of shares of a surviving corporation to a
merger) and purchase price per share of shares subject to outstanding Stock
Option Agreements under the Plan as the Board of Directors or the Committee
determines are equitable to preserve the respective rights of the Participants
under the Plan.

    NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
and other terms and conditions set forth in this Agreement, Anchor Gaming and
Participant agree as follows:

1.Definitions.  As used in this Agreement, the following terms have the meanings
indicated:

(a)"Company" means Anchor Gaming and its majority-owned subsidiaries and any
successor to substantially all of the business of Anchor Gaming and its majority
owned subsidiaries.

(b)"Change of Control" means the occurrence of any of the following events, as a
result of one transaction or a series of transactions: (i) any "person" (as that
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended, (the "Exchange Act"), but excluding the Company, its affiliates, and
any qualified or non-qualified plan maintained by the Company or its affiliates)
becomes the "beneficial owner" (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of Anchor Gaming
representing more than 50% of the combined voting power of Anchor Gaming's then
outstanding securities; (ii) individuals who constitute a majority of the Board
of Directors of the Company immediately prior to a contested election for
positions on the Board cease to constitute a majority as a result of such
contested election; (iii) Anchor Gaming is combined (by merger, share exchange,
consolidation, or otherwise) with another entity and as a result of such
combination, less than 50% of the outstanding securities of the surviving or
resulting entity are owned in the aggregate by the former shareholders of Anchor
Gaming; (iv) the Company sells, leases, or otherwise transfers all or a majority
of all of its properties or assets to another person or entity; (v) a
dissolution or liquidation of Anchor

1

--------------------------------------------------------------------------------

Gaming or; (vi) any other transaction or series of transactions is consummated
that results in a required disclosure under Item 1 of Form 8-K or successor
form.

(c)"Confidential Information" means all written, machine-reproducible, oral and
visual data, information, and material, including, but not limited to, business,
financial, and technical information; and computer programs, documents, and
records (including those that Participant develops in the scope of his or her
employment) that (i) the Company or any of its customers or suppliers treats as
proprietary or confidential through markings or otherwise, (ii) relates to the
Company or any of its customers or suppliers or any of their business
activities, products, or services (including software programs and techniques)
and is competitively sensitive or not generally known in the relevant trade or
industry, or (iii) derives independent economic value from not being generally
known to, and is not readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use. Confidential Information
does not include any information or material that is approved by Anchor Gaming
for unrestricted public disclosure.

(d)"Expiration Date" means the date and time as of which the Option expires,
which is the earlier of (i) the close of business on the date one year after the
entire Option has Vested or (ii) the date and time as of which all rights to
exercise the Option are terminated under Section 2(d).

(e)"Market Value" of a share of Purchased Stock on a given date means (i) if the
Purchased Stock is Publicly Traded, the closing sale price for Purchased Stock,
as determined in good faith by the Board of Directors, on such date or, if no
closing sale price is available for such date, on the most recent prior date for
which a closing sale price is available or, if no closing sale price is
available, the closing bid price, as so determined, on such date or, if no
closing bid price is available for such date, the closing bid price on the most
recent prior date for which a closing bid price is available, or (ii) if the
Purchased Stock is not Publicly Traded, its fair market value, as determined in
good faith by the Board of Directors, as of such date.

(f)"Net Investment Proceeds," with respect to any share of Purchased Stock sold
or otherwise transferred by Participant or Participant's successor in interest,
means the greater of the value of the gross proceeds received for such share or
the Market Value of such share on the date of sale or transfer less, in either
case, (i) the exercise price of the Option for such share, (ii) any reasonable
and customary commission actually paid for the sale or transfer, and (iii) the
verified amount of any income taxes paid or payable on the sale or transfer.

(g)"Option" means the right and option to purchase shares of Common Stock
evidenced by this Agreement.

(h)"Publicly Traded" means Common Stock has been listed on a registered national
securities exchange or approved for quotation in the Nasdaq® National Market
("NASDAQ") or another national securities exchange of automated quotation
service.

(i)"Purchased Stock" means any security purchased upon the exercise of this
Option, together with any successor security, property or cash issued or
distributed by Anchor Gaming or any successor entity, whether by way of merger,
consolidation, share exchange, reorganization, liquidation, recapitalization, or
otherwise.

(j)"Termination for Substantial Misconduct" means termination of employment for
commission of a felony by the Participant; actions involving moral turpitude,
theft, or dishonesty by the Participant in a material matter; breach of any
obligation under this Agreement or any other agreement or obligation of the
Participant to the Company; failure by Participant to carry out the directions,
instructions, policies, rules, regulations, or decisions of the Board or the
executive officers of the Company including, without limitation, those relating
to business

2

--------------------------------------------------------------------------------

ethics and the ethical conduct of the business of the Company; failure by
Participant to carry out or perform his or her material duties to the Company.

(k)"Transfer" or "transfer" or derivations thereof includes any sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange, or any
other disposition or any interest in this Agreement, the Option, or securities
issued on exercise of this Option.

(l)"Vesting," or "vesting" or derivations thereof with respect to any Option
issued under this Agreement, means receiving the right to exercise the Option.

(m)"Vesting Period" means the period of time commencing on the date of this
Agreement and ending on the date on which the entire Option has Vested.


2.Grant of Option; Purchase of Stock.

(a)Subject to the terms, conditions, and restrictions set forth in the Plan and
in this Agreement, Anchor Gaming hereby grants to Participant, and Participant
hereby accepts from Anchor Gaming, the option to purchase from Anchor Gaming the
number of shares of Common Stock specified on Attachment A to this Agreement, at
the purchase price so specified, which option will Vest in Participant in
accordance with the Vesting Schedule set forth on Attachment A to this
Agreement. Except as provided on Attachment A, he Option shall continue to Vest
only for as long as Participant is an employee of Company, unless the Board or
the Committee, in its sole discretion, agrees in writing otherwise. Participant
will have the right to exercise the Option and purchase Common Stock after the
Option Vests as provided in Section 2(d) .

(b)The purchase price of shares as to which the Option is exercised must be paid
to Anchor Gaming at the time of the exercise either in cash or in such other
consideration as the Board or the Committee may approve or a combination of cash
and such other consideration having a total fair market value, as determined by
the Board or the Committee, equal to the purchase price.

(c)The Board or the Committee may elect to assist Participant in satisfying an
obligation to pay or withhold taxes required as a result of the exercise of this
Option by accepting shares of Purchased Stock at Market Value to satisfy the tax
obligation. The shares of Purchased Stock accepted may be either shares withheld
upon the exercise of this Option or other shares already owned by Participant.
In determining whether to approve acceptance of Purchased Stock to satisfy such
a tax obligation, the Board or the Committee may consider whether the shares
proposed to be delivered are subject to any holding period or other restrictions
on transfer and may waive or arrange for the waiver of any such restrictions.

(d)The Option is only exercisable as to Vested Options. Once Vested, (i) if the
Participant ceases to be an employee of the Company for any reason whatsoever,
voluntary or involuntary, other than death, the Option may be exercised only
until 5:00 p.m. Las Vegas time on the business day immediately preceding the
first anniversary of such cessation the date of cessation of employment and in
any case no later than the Expiration Date, and (ii) if the Participant ceases
to be an Employee because of death of the Participant, the Option may be
exercised by the Participant's estate only for two years after the Participant's
death and in any case no later than the Expiration Date.
3.Restrictions on Transfer.  The Option may not be sold or otherwise transferred
and is exercisable only by Participant during Participant's lifetime unless the
transfer is by will or the laws of descent and distribution upon Participant's
death. Anchor Gaming is not obligated to recognize any purported sale or other
transfer of the Option or any Purchased Stock in violation of this Section 3

3

--------------------------------------------------------------------------------

and, unless it elects to do otherwise, may treat any such purported sale or
transfer as null, void, and of no effect.

4.Rights to Buy Back Purchased Stock and to Require Payback of Certain Profits.

(a)If the Board discovers that Participant has engaged in any conduct prohibited
by Section 5 or if Participant ceases to be employed by the Company and the
Board, in its sole discretion, determines that Participant's cessation of
employment resulted from a Termination for Substantial Misconduct or would have
resulted from a Termination for Substantial Misconduct had the relevant facts
been known at the time of Participant's cessation of employment, Anchor Gaming
will have (i) the right for 180 days after the Board discovers the relevant
facts to cancel any unexercised Option, whether or not Vested, and to buy back
from Participant any shares of Purchased Stock then owned by Participant, at a
purchase price equal to the price per share paid by Participant for the shares,
and (ii) the right to require Participant to pay back to Anchor Gaming in cash
the Net Investment Proceeds with respect to any shares of Purchased Stock sold
or otherwise transferred by Participant.

(b)Whenever Anchor Gaming has a right to buy back shares of Purchased Stock or
to require Participant to pay back to Anchor Gaming Participant's Net Investment
Proceeds with respect to any shares of Purchased Stock under this Section 4,
Anchor Gaming may exercise its right by notifying Participant or the subsequent
holder of Anchor Gaming's election to exercise its right within the designated
exercise period. In the case of a buyback under Section 4(a), the giving of such
notice will give rise to an obligation on the part of Participant or the
subsequent holder to tender to Anchor Gaming, within 10 days, any previously
issued certificate representing shares of Purchased Stock to be bought back,
duly endorsed in blank or having a duly executed stock power attached in proper
form for transfer free and clear of any claim by any other person or entity. If
any such certificate is not tendered within 10 days, Anchor Gaming may cancel
any outstanding certificate representing shares to be bought back. Anchor Gaming
is required to tender the purchase price for shares to be bought back under this
Section 4 within 20 days of giving notice of its election to exercise its right
to buy back shares. If the person from whom the shares are to be bought back has
not complied with an obligation to return a certificate representing shares to
be bought back, however, Anchor Gaming is not required to tender the purchase
price until 20 days after the certificate is duly returned or 20 days after it
cancels the certificate, whichever occurs first.
5.Competition and Non-Disclosure.  Participant acknowledges that: (i) in the
course and as a result of employment with the Company, Participant will obtain
special training and knowledge and will come in contact with the Company's
current and potential customers, which training, knowledge, and contacts would
provide invaluable benefits to competitors of the Company; (ii) the Company is
continuously developing or receiving Confidential Information, and that during
Participant's employment he or she will receive Confidential Information from
the Company, its customers and suppliers and special training related to the
Company's business methodologies; and (iii) Participant's employment by Company
creates a relationship of trust that extends to all Confidential Information
that becomes known to Participant. Accordingly, and as a material inducement to
Anchor Gaming to grant this Option to Participant and other good and valuable
consideration, Participant agrees that Anchor Gaming will be entitled to
terminate all rights to exercise the Option and to exercise the rights specified
in Section 4 if Participant does any of the following without the prior written
consent of the Company:

(a)while employed by the Company or within one year thereafter:

(i)competes with, or engages in any business that is competitive with, the
Company within 250 miles of any location at which the Company has done business
during the employment of the Participant with the Company;

4

--------------------------------------------------------------------------------

(ii)solicits or performs services, as an employee, independent contractor, or
otherwise, for any person or entity (including any affiliates or subsidiaries of
that person or entity) that is or was a customer or prospect of the Company
during the two years before Participant's employment with the Company ended if
Participant solicited business from or performed services for that customer or
prospect while employed by Company; or

(iii)recruits, hires, or assist, directly or indirectly, anyone to recruit or
hire anyone who was an employee of the Company, or of any of its customers for
whom Participant performed services of from whom Participant solicited business,
within the six months before Participant's employment with the Company ended; or


(b)discloses or uses any Confidential Information, except in connection with the
good faith performance of Participant's duties as an employee; or fails to take
reasonable precautions against the unauthorized disclosure or use of
Confidential Information; fails, upon Anchor Gaming' request, to execute and
comply with a third party's agreement to protect its confidential and
proprietary information; solicits or induces the unauthorized disclosure or use
of Confidential Information; or fails to return on Anchor Gaming's request any
and all Confidential Information in the Participant's care, custody, or control.

If any court of competent jurisdiction finds any provision of this Section 5 to
be unreasonable as to substantive scope, duration or geographic scope, then the
Participant expressly agrees that, at Anchor's sole discretion, and in addition
to any other remedies at law or equity that may be available to Anchor Gaming:
(i) such provision will be considered to be amended to provide the broadest
scope of protection to the Company that such court would find reasonable and
enforceable or (ii) Anchor Gaming may require that this Agreement be rescinded.

6.Compliance with Securities Laws.  Participant hereby agrees that, upon demand
by Anchor Gaming, any person exercising this Option, at the time of such
exercise, will deliver to Anchor Gaming a written representation to the effect
that the shares of Purchased Stock being acquired are being acquired for
investment and not with a view to any resale or distribution thereof.
Participant further agrees that neither Participant nor any successor in
interest of Participant will sell or otherwise transfer the Option or any shares
of Purchased Stock in any way that might result in a violation of any federal or
state securities laws or regulations. Participant further acknowledges and
agrees that Anchor Gaming may require Participant or any subsequent holder of
the Option or of any shares of Purchased Stock to provide Anchor Gaming, prior
to any sale or other transfer, with such other representations, commitments, and
opinions regarding compliance with applicable securities laws and regulations as
Anchor Gaming may deem necessary or advisable.

7.Stock Certificates; Rights as Shareholder.  All certificates representing
shares of Purchased Stock will bear such legends as the Board determines are
necessary or appropriate. Whether or not certificates representing shares of
Purchased Stock have been issued or delivered, Participant will have all the
rights of a shareholder of Purchased Stock, including voting, dividend and
distribution rights, with respect to shares of Purchased Stock owned by
Participant. Participant will not have any rights as a shareholder with respect
to any shares of Common Stock subject to the Option before the date of issuance
to Participant of shares upon exercise of the Option.

8.Income Tax Withholding.  Participant shall, upon request by the Company,
reimburse the Company for, or the Company may withhold from sums or property
otherwise due or payable to Participant, any amounts the Company is required to
remit to applicable taxing authorities as income tax withholding with respect to
the Option or any Purchased Stock. If shares of Purchased Stock are withheld for
such purpose, they will be withheld at Market Value. If Participant fails to
reimburse the Company for any such amount when requested, the Company has the
right to recover that amount by selling or canceling sufficient shares of any
Purchased Stock held by Participant.

5

--------------------------------------------------------------------------------

9.Compliance with Plan.  Participant acknowledges receipt of a copy of the Plan
and further acknowledges that this Agreement is entered into, and the Option is
granted, pursuant to the Plan. If the provisions of the Plan are inconsistent
with the provisions of this Agreement, the provisions of the Plan supersede the
provisions of this Agreement.

10.Notices.  Any notice to Anchor Gaming or the Company that is required or
permitted by this Agreement shall be addressed to the attention of the Secretary
of Anchor Gaming at its principal office. Any notice to Participant that is
required or permitted by this Agreement shall be addressed to Participant at the
most recent address for Participant reflected in the appropriate records of the
Company. Either party may at any time change its address for notification
purposes by giving the other written notice of the new address and the date upon
which it will become effective. Whenever this Agreement requires or permits any
notice from one party to another, the notice must be in writing to be effective
and, if mailed, shall be deemed to have been given on the third business day
after the same is enclosed in an envelope, addressed to the party to be notified
at the appropriate address, property stamped, sealed, and deposited in the
United States mail, and, if mailed to the Company, by certified mail, return
receipt requested.

11.Remedies.  Anchor Gaming is entitled, in addition to any other remedies it
may have at law or in equity, to temporary and permanent injunctive and other
equitable relief to enforce the provisions of this Agreement. Any action to
enforce the provisions of, or relating to, this Agreement may be brought in the
state or federal courts having jurisdiction in the State of Nevada. By signing
this Agreement, Participant consents to the personal jurisdiction of such courts
in any such action.

12.Assignment.  This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal representatives,
successors, and assigns. However, Participant does not have the power or right
to assign this Agreement without the prior written consent of Anchor Gaming.

13.Attorneys' Fees.  If any legal proceeding is brought to enforce or interpret
the terms of this Agreement, the prevailing party will be entitled to reasonable
attorneys' fees, costs, and necessary disbursements in addition to any other
relief to which that party may be entitled.

14.Severability.  If any provision of this Agreement is held invalid or
unenforceable for any reason, the validity and enforceability of all other
provisions of this Agreement will not be affected.

15.Headings.  The section headings used herein are for reference and convenience
only and do not affect the interpretation of this Agreement.

16.Governing Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of Nevada, without regard to the choice of
law rules in such law or any other principle that could require the application
of the laws of another jurisdiction.

17.Entire Agreement.  This Agreement, together with the Plan and any procedure
adopted by the Board or the Committee under the Plan, constitutes the entire
agreement between the parties with respect to its subject matter and may be
waived or modified only in writing.

6

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, and intending to be legally bound hereby, Participant
and a duly-authorized representative of Anchor Gaming have executed this
Agreement as of the date first above written.

PARTICIPANT:
Geoffrey A. Sage   ANCHOR GAMING
/s/ GEOFFREY A. SAGE   

--------------------------------------------------------------------------------


 
By:
/s/ T. J. MATTHEWS   

--------------------------------------------------------------------------------

Signature     Title:  CEO


CONSENT OF SPOUSE


    As the spouse of Participant, I consent to be bound by this Stock Option
Agreement and agree that this consent will be binding on my interest under this
Agreement and on my heirs, legatees, and assigns.

    /s/ BRENDA M. SAGE   

--------------------------------------------------------------------------------

    Signature
 
 
Brenda M. Sage

--------------------------------------------------------------------------------

    Printed Name

7

--------------------------------------------------------------------------------


ATTACHMENT A

TO

STOCK OPTION AGREEMENT

FOR

Geoffrey A. Sage


1.   Purchase Price:   $50.00 per Share. 2.   Expiration Date:   December 31,
2005, unless earlier terminated under terms of the Agreement. 3.   Vesting
Schedule:          
  Vesting Dates


--------------------------------------------------------------------------------

   
  Number of
Options Vesting

--------------------------------------------------------------------------------

    June 30, 2000   5,000     December 31,2000   5,000     December 31, 2003  
10,000     December 31, 2004   10,000                 Total   30,000            

--------------------------------------------------------------------------------

    Notwithstanding any other provision of the Agreement or of this Attachment
A, in the event of a Change of Control, if that the Participant is terminated
other than in a Termination for Substantial Misconduct, significantly demoted,
or required to relocate to a place of work more than 60 miles from his or her
prior place of work either in contemplation of a Change of Control or within one
year following a Change of Control, the Options of the Participant under the
Agreement will become immediately Vested and exerciseable. Such Options will
remain fully Vested and exercisable for one year from the date of the
termination, demotion, or requirement to relocate.

8

--------------------------------------------------------------------------------

LOGO [g901284.jpg]

MEMORANDUM TO:   Stan Fulton and Mike Rumbolz
FROM:
 
Geoff Sage /s/ GEOFF SAGE   
DATE:
 
January 3, 2000
SUBJECT:
 
Summary of our recent discussions regarding my compensation structure


--------------------------------------------------------------------------------


Base pay:
 
Increase to $150,000 effective 1/1/00
 
 
Increase to $200,000 effective 1/1/01
Bonus:
 
$100,000 minimum each December
Stock options:
 
30,000 new options @ $50.00 grant price to vest as follows: 5,000 shares on
06/30/00, 5,000 shares on 12/31/00, 10,000 shares on 12/31/03, and 10,000 shares
on 12/31/04

    The Anchor Gaming Compensation committee (Glen Hettinger. Chairman, Mike
Fulton and Mike Rumbolz, members) discussed and agreed to the above.

    Please sign below to evidence our mutual understanding of the above.

    /s/ MIKE RUMBOLZ   

--------------------------------------------------------------------------------

Mike Rumbolz   12/31/99

--------------------------------------------------------------------------------

date

Anchor Gaming  •  815 Pilot Road Suite G   •  Las Vegas, Nevada 89119
(702) 896-7568  •  Fax (702) 896-6992

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.27



Anchor Gaming Anchor Gaming 1995 Stock Option Plan
STOCK OPTION AGREEMENT
RECITALS
CONSENT OF SPOUSE
ATTACHMENT A TO STOCK OPTION AGREEMENT FOR Geoffrey A. Sage
